Citation Nr: 1038917	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-19 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for residuals of a right 
eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1957 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

Through a December 2005 rating decision the RO granted an 
additional claim then on appeal for service connection for post-
traumatic stress disorder (PTSD), and assigned an initial 50 
percent disability rating -- effective from October 29, 2003.   
The veteran did not subsequently appeal either the initial rating 
or effective date assigned, so that claim has been resolved on 
the merits.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The Veteran and his spouse testified at a video conference 
hearing in support of his claims in November 2007 before the 
undersigned Acting Veterans Law Judge.  The Veteran and his 
spouse provided testimony regarding service connection for 
tinnitus.  The RO granted service connection for tinnitus in a 
November 2009 rating decision.  Therefore, that issue is no 
longer before the Board.  

In August 2007 and May 2008, the Board remanded this case to the 
RO via the Appeals Management Center (AMC) for further 
development and consideration.  




FINDINGS OF FACT

1.  The Veteran's left shoulder disability was caused by his 
period of military service.  

2.  The Veteran's left knee disability was caused by his period 
of military service.  

3.  The Veteran's right eye condition was not caused by his 
period of military service.  


CONCLUSIONS OF LAW

1.  The Veteran's left shoulder disability was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009). 

2.  The Veteran's left knee disability was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009). 

3.  The Veteran's right eye disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).



A. Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For claims, as here, pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, i.e., the "fourth element" notice.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, if VCAA notice was not provided 
prior to the initial adjudication of the claim or, if provided, 
was inadequate or incomplete, such an error can be "cured" by 
providing any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  The RO provided pre-decisional VCAA notice letters in 
December 2003 and April 2005 that satisfied these requirements.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, the February 2009 letter addressed the 
disability rating and effective date elements of his claims, and 
then his claims were readjudicated in the December 2009 SSOC. 

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA 
have been met with respect to the issues on appeal.  All 
available service treatment records (STRs) have been obtained and 
associated with the Veteran's claims folder.  Further, all 
relevant treatment records adequately identified by the Veteran 
have been procured and associated with his claims folder.  He was 
provided with VA eye and joints examinations in December 2008.  
He and his spouse testified at a video conference hearing in 
November 2007  This case was remanded in August 2007 and May 2008 
so that the Veteran could testify at a hearing and undergo VA 
examinations for the claimed disabilities.  All of these actions 
have been accomplished.  Thus, the Board is satisfied that there 
was substantial compliance with its remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in the 
development of his service connection claims.  Under the 
circumstances of this case, additional efforts to assist the 
Veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(holding that strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case and that such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
Veteran).  

II.  Service Connection Claims

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009).  Service connection may be demonstrated either 
by showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A 
disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including relevant service records, establishes that the disorder 
was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to give due consideration to all pertinent medical 
and lay evidence in evaluating a claim for disability benefits.  
38 U.S.C.A. § 5107(b).  Regarding lay evidence, the type of 
evidence that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may be 
competent to satisfy any necessary evidentiary hurdles, depends 
on the type of disability claimed.  Barr v. Nicholson, 21 Vet. 
App. 303, 308 (2007).  Laypeople are competent to describe 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, the layperson is 
reporting a contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Regarding nexus, although without describing 
specific situations, the Federal Circuit also has explicitly 
rejected the view that medical evidence is necessarily required 
when the determinative issue is etiology.  Jandreau., 492 F.3d at 
1376-77.  In short, the Board cannot determine that lay evidence 
as to diagnosis and nexus lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of the 
condition claimed).  The Veteran has diagnoses of degenerative 
joint disease and a left meniscal tear, impingement of the left 
shoulder, and numerous right eye conditions, and therefore he has 
disabilities for VA purposes.  

The determinative issue is whether the conditions are 
attributable to the Veteran's military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See 
also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998). 



A.	 Left Shoulder and Left Knee Disabilities

At his November 2007 video conference hearing, the Veteran and 
his spouse provided credible testimony regarding the Veteran's 
symptoms post-service.  The Veteran's spouse stated that she 
married the Veteran one year and seven days after he left the 
military, and that he did not like to drive because of shoulder 
and knee pain.  Credible lay statements about observable symptoms 
such as pain may be sufficient to establish continuity of 
symptomatology.  Barr, 21 Vet. App. 303 (2007).  

The Veteran underwent a VA joints examination in December 2008.  
Initially, the examiner was not provided with the claims folder, 
but reviewed it in January 2009 and stated that the review did 
not impact the etiology opinions made in December 2008.  At the 
examination, the Veteran reported sustaining a knee injury in a 
motor vehicle accident in May 1960.  This accident is documented 
in his service treatment records (STRs).  The Veteran reported 
being treated with crutches for a knee problem, and that he 
continued to have knee problems consistently while on active 
duty.  He reported no subsequent knee disability after leaving 
surgery.  The Veteran also reported that his shoulder was hurt in 
the May 1960 accident.  The examiner concluded that it is more 
likely than not that the shoulder and knee disabilities are 
related to service because the Veteran provided a clear history 
of the injury and symptoms.  The examiner stated that the opinion 
was made even though he did not have STRs to examine.  In his 
addendum to the examination, the examiner stated that even though 
the STRs were negative for treatment of a knee or shoulder 
problem, it was still his opinion that the claimed disabilities 
were due to service because the STRs documented that a motor 
vehicle accident occurred.  

Although the STRs are negative for treatment for a shoulder or 
knee problem, the examiner attributed the claimed conditions to 
service, and did not provide any other etiologies such as a post-
service injury that could have been the cause.  Affording the 
Veteran the benefit of the doubt in light of the favorable 
medical opinion and credible testimony, the claims for a left 
knee and left shoulder disability are granted.  38 U.S.C.A. 
§ 5107(b).  

B.	 Right Eye Disability

The Veteran's STRs are unremarkable for any relevant complaints, 
diagnosis of, or treatment for an eye disability.  This is 
probative evidence against this claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  The report of his May 1960 motor vehicle 
accident shows lacerations to both ears, but no eye injury.  At 
no time during service did the Veteran report an eye injury.  The 
Veteran has reported to VA examiners in November 2005 and 
December 2008 that he wore an eye patch for one month after the 
May 1960 accident.  There is contemporaneous evidence of record, 
in the form of STRs, which do not show that he was treated with 
an eye patch at any point during service.  The contemporaneous 
medical evidence of record does not corroborate the Veteran's 
statements.  Thus, the Board finds that the Veteran's statements 
regarding treatment are not credible.  Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (noting that contemporaneous evidence has 
greater probative value than history as reported by the Veteran).

The earliest evidence of treatment for an eye disability was in 
April 2003 when he was diagnosed with a traumatic cataract and 
angle recession "secondary to blunt trauma."  The cataract was 
removed surgically.  He later underwent a second procedure in 
August 2006.  The Board must note the lapse of over 40 years 
between the Veteran's separation from service and the first 
treatment for the claimed disorder.  The United States Court of 
Appeals for the Federal Circuit has determined that such a lapse 
of time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

At his December 2008 VA eye examination, the Veteran was 
diagnosed with several eye problems: pseudophakia, status post 
corneal transplant, corneal edema, refractive error with myopia 
and high astigmatism, secondary ocular hypertension, and macular 
drusen.  The Veteran was also noted to have diabetes, but no 
diabetic retinopathy was found.  The examiner attributed the 
Veteran's many right eye problems to "multiple etiologies," 
including status post corneal transplant with high astigmatism 
and refractive error, macular drusen, "subjective history of 
blunt eye trauma," traumatic cataract, history of pseudophakic 
bullous keratopathy.  The examiner reviewed the Veteran's claims 
folder and noted that no specific documentation of a right eye 
injury was found, and that the only mention of ocular sequel was 
from a VA eye clinic treatment record which reported a traumatic 
cataract and angle recession after blunt trauma.  

The examiner concluded that due to the history of a traumatic 
cataract and angle recession, and the Veteran's history of 
subsequent intraocular surgeries, that it is at least as likely 
as not that the right eye condition was "related to blunt trauma 
to the right eye."  However, the examiner concluded that there 
was "no specific instance of blunt trauma and document ocular 
sequelae" in the claims folder.  Thus, although the examiner 
found that the Veteran's numerous right eye problems were caused 
by blunt trauma, he did not find that they were due to blunt 
trauma in service because there were no documented instances of 
blunt trauma in the claims folder.  

The medical evidence of record and the STRs do not support the 
Veteran's claim.  Although the Veteran has stated that he 
suffered right eye trauma in service, this is not reflected in 
the STRs.  Further, there was a significant lapse of time between 
the claimed in-service incident and treatment for a right 
disorder.  The evidence of record is not in equipoise.  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is in 
relative equipoise (i.e., about evenly balanced), then the 
Veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).  Since the preponderance of the evidence is against the 
claim, the provisions of 38 U. S. C. A. 5107(b) regarding 
reasonable doubt are not applicable, and his claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Service connection for a left shoulder disability is granted. 

Service connection for a left knee disability is granted. 

Service connection for a right eye disability is denied.  



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


